UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 01018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Monte Ford For For Management 1.2 Elect Director Frederic Salerno For For Management 1.3 Elect Director Bernardus Verwaayen For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Hogan For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director Thomas M. Prescott For For Management 1.6 Elect Director Andrea L. Saia For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Susan E. Siegel For For Management 1.9 Elect Director Warren S. Thaler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ALKERMES PLC Ticker: ALKS Security ID: G01767105 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Mitchell For For Management 1.2 Elect Director Richard F. Pops For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Amend Omnibus Stock Plan For Against Management 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Adjourn Meeting For For Management 7 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights ALLEGION PLC Ticker: ALLE Security ID: G0176 J109 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael J. Chesser For For Management 1 b Elect Director Carla Cico For For Management 1 c Elect Director Kirk S. Hachigian For For Management 1 d Elect Director David D. Petratis For For Management 1 e Elect Director Dean I. Schaffer For For Management 1 f Elect Director Martin E. Welch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Amato For For Management 1.2 Elect Director Anthony J. Conti For For Management 1.3 Elect Director Frank S. Hermance For For Management 1.4 Elect Director Gretchen W. McClain For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald P. Badie For For Management 1.2 Elect Director Stanley L. Clark For For Management 1.3 Elect Director David P. Falck For For Management 1.4 Elect Director Edward G. Jepsen For For Management 1.5 Elect Director Martin H. Loeffler For For Management 1.6 Elect Director John R. Lord For For Management 1.7 Elect Director R. Adam Norwitt For For Management 1.8 Elect Director Diana G. Reardon For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Stock Option Plan For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James E. Cashman, III For For Management 1 b Elect Director Ajei S. Gopal For For Management 1 c Elect Director William R. McDermott For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ATHENAHEALTH, INC. Ticker: ATHN Security ID: 04685W103 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy Abernethy For For Management 1.2 Elect Director Jonathan Bush For For Management 1.3 Elect Director Brandon Hull For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Willard Dere For For Management 1.3 Elect Director Michael Grey For For Management 1.4 Elect Director Elaine J. Heron For For Management 1.5 Elect Director V. Bryan Lawlis For For Management 1.6 Elect Director Alan J. Lewis For For Management 1.7 Elect Director Richard A. Meier For For Management 1.8 Elect Director David Pyott For For Management 1.9 Elect Director Dennis J. Slamon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management BOOZ ALLEN HAMILTON HOLDING CORPORATION Ticker: BAH Security ID: 099502106 Meeting Date: JUL 28, 2016 Meeting Type: Annual Record Date: JUN 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melody C. Barnes For For Management 1.2 Elect Director Arthur E. Johnson For For Management 1.3 Elect Director Charles O. Rossotti For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nelda J. Connors For For Management 1 b Elect Director Charles J. Dockendorff For For Management 1 c Elect Director Yoshiaki Fujimori For For Management 1 d Elect Director Donna A. James For For Management 1 e Elect Director Edward J. Ludwig For For Management 1 f Elect Director Stephen P. MacMillan For For Management 1 g Elect Director Michael F. Mahoney For For Management 1 h Elect Director David J. Roux For For Management 1 i Elect Director John E. Sununu For For Management 1 j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management BWX TECHNOLOGIES, INC. Ticker: BWXT Security ID: 05605H100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rex D. Geveden For For Management 1.2 Elect Director Robert L. Nardelli For For Management 1.3 Elect Director Barbara A. Niland For For Management 1.4 Elect Director Charles W. Pryor, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503 M108 Meeting Date: JAN 17, 2017 Meeting Type: Special Record Date: DEC 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503 M108 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward T. Tilly For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Frank E. English, Jr. For For Management 1.4 Elect Director William M. Farrow, III For For Management 1.5 Elect Director Edward J. Fitzpatrick For For Management 1.6 Elect Director Janet P. Froetscher For For Management 1.7 Elect Director Jill R. Goodman For For Management 1.8 Elect Director Christopher T. Mitchell For For Management 1.9 Elect Director Roderick A. Palmore For For Management 1.10 Elect Director Joseph P. Ratterman For For Management 1.11 Elect Director Michael L. Richter For For Management 1.12 Elect Director Samuel K. Skinner For For Management 1.13 Elect Director Carole E. Stone For For Management 1.14 Elect Director Eugene S. Sunshine For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Michael F. Neidorff For For Management 1 B Elect Director Robert K. Ditmore For For Management 1 C Elect Director Richard A. Gephardt For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Zein Abdalla For For Management 1 b Elect Director Betsy S. Atkins For For Management 1 c Elect Director Maureen Breakiron-Evans For For Management 1 d Elect Director Jonathan Chadwick For For Management 1 e Elect Director John M. Dineen For For Management 1 f Elect Director Francisco D'Souza For For Management 1 g Elect Director John N. Fox, Jr. For For Management 1 h Elect Director John E. Klein For For Management 1 i Elect Director Leo S. Mackay, Jr. For For Management 1 j Elect Director Michael Patsalos-Fox For Against Management 1 k Elect Director Robert E. Weissman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Eliminate Supermajority Vote For For Shareholder Requirement 7 Provide Right to Act by Written Consent Against Against Shareholder COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 16, 2016 Meeting Type: Annual Record Date: OCT 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For For Management 1.3 Elect Director Matt Blunt For For Management 1.4 Elect Director Steven D. Cohan For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director James E. Meeks For For Management 1.7 Elect Director Vincent W. Mitz For For Management 1.8 Elect Director Thomas N. Tryforos For For Management 2 Amend Omnibus Stock Plan For For Management 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael R. Klein For For Management 1 b Elect Director Andrew C. Florance For For Management 1 c Elect Director Laura Cox Kaplan For For Management 1 d Elect Director Michael J. Glosserman For For Management 1 e Elect Director Warren H. Haber For For Management 1 f Elect Director John W. Hill For For Management 1 g Elect Director Christopher J. Nassetta For For Management 1 h Elect Director David J. Steinberg For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael C. Alfano For For Management 1 b Elect Director David K. Beecken For For Management 1 c Elect Director Eric K. Brandt For For Management 1 d Elect Director Michael J. Coleman For For Management 1 e Elect Director Willie A. Deese For For Management 1 f Elect Director Thomas Jetter For For Management 1 g Elect Director Arthur D. Kowaloff For For Management 1 h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1 i Elect Director Francis J. Lunger For For Management 1 j Elect Director Jeffrey T. Slovin For For Management 1 k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DEXCOM, INC. Ticker: DXCM Security ID: 252131107 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Richard Collins For For Management 1 b Elect Director Mark Foletta For For Management 1 c Elect Director Eric J. Topol For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management DIAMONDBACK ENERGY, INC. Ticker: FANG Security ID: 25278 X109 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven E. West For Withhold Management 1.2 Elect Director Travis D. Stice For For Management 1.3 Elect Director Michael P. Cross For For Management 1.4 Elect Director David L. Houston For For Management 1.5 Elect Director Mark L. Plaumann For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Gregory M. Bridgeford For For Management 1.3 Elect Director Macon F. Brock, Jr. For For Management 1.4 Elect Director Mary Anne Citrino For For Management 1.5 Elect Director H. Ray Compton For For Management 1.6 Elect Director Conrad M. Hall For For Management 1.7 Elect Director Lemuel E. Lewis For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders, III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200 T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration EQUINIX, INC. Ticker: EQIX Security ID: 29444U700 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Bartlett For For Management 1.2 Elect Director Nanci Caldwell For For Management 1.3 Elect Director Gary Hromadko For For Management 1.4 Elect Director John Hughes For For Management 1.5 Elect Director Scott Kriens For For Management 1.6 Elect Director William Luby For For Management 1.7 Elect Director Irving Lyons, III For For Management 1.8 Elect Director Christopher Paisley For For Management 1.9 Elect Director Stephen Smith For For Management 1.10 Elect Director Peter Van Camp For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Re-approve Material Terms for For For Management Long-Term Incentive Performance Awards 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: SEP 14, 2016 Meeting Type: Annual Record Date: AUG 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Susan C. Athey For For Management 1 b Elect Director A. George 'Skip' Battle For For Management 1 c Elect Director Pamela L. Coe For For Management 1 d Elect Director Barry Diller For For Management 1 e Elect Director Jonathan L. Dolgen For For Management 1 f Elect Director Craig A. Jacobson For For Management 1 g Elect Director Victor A. Kaufman For For Management 1 h Elect Director Peter M. Kern For For Management 1 i Elect Director Dara Khosrowshahi For For Management 1 j Elect Director John C. Malone For For Management 1 k Elect Director Scott Rudin For For Management 1 l Elect Director Christopher W. Shean For For Management 1 m Elect Director Alexander Von For For Management Furstenberg 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Ernst & Young LLP as Auditors For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Susan C. Athey For For Management 1 b Elect Director A. George "Skip" Battle For For Management 1 c Elect Director Chelsea Clinton For For Management 1 d Elect Director Pamela L. Coe For For Management 1 e Elect Director Barry Diller For For Management 1 f Elect Director Jonathan L. Dolgen For For Management 1 g Elect Director Craig A. Jacobson For For Management 1 h Elect Director Victor A. Kaufman For For Management 1 i Elect Director Peter M. Kern For For Management 1 j Elect Director Dara Khosrowshahi For For Management 1 k Elect Director John C. Malone For Withhold Management 1 l Elect Director Scott Rudin For For Management 1 m Elect Director Christopher W. Shean For For Management 1 n Elect Director Alexander von For For Management Furstenberg 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Political Contributions and Against Against Shareholder Expenditures FIDELITY NATIONAL INFORMATION SERVICES, INC. Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ellen R. Alemany For For Management 1 b Elect Director Thomas M. Hagerty For Against Management 1 c Elect Director Keith W. Hughes For For Management 1 d Elect Director David K. Hunt For Against Management 1 e Elect Director Stephan A. James For For Management 1 f Elect Director Frank R. Martire For For Management 1 g Elect Director Leslie M. Muma For For Management 1 h Elect Director Gary A. Norcross For For Management 1 i Elect Director James B. Stallings, Jr. For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FIRST REPUBLIC BANK Ticker: FRC Security ID: 33616C100 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James H. Herbert, II For For Management 1 b Elect Director Katherine August-deWilde For Against Management 1 c Elect Director Thomas J. Barrack, Jr. For For Management 1 d Elect Director Frank J. Fahrenkopf, Jr. For For Management 1 e Elect Director L. Martin Gibbs For For Management 1 f Elect Director Boris Groysberg For For Management 1 g Elect Director Sandra R. Hernandez For For Management 1 h Elect Director Pamela J. Joyner For For Management 1 i Elect Director Reynold Levy For For Management 1 j Elect Director Duncan L. Niederauer For For Management 1 k Elect Director George G.C. Parker For For Management 1 l Elect Director Cheryl Spielman For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For Against Management 4 Approve Omnibus Stock Plan For Against Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 21, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John D. Carter For For Management 1 b Elect Director William W. Crouch For For Management 1 c Elect Director Catherine A. Halligan For For Management 1 d Elect Director Earl R. Lewis For For Management 1 e Elect Director Angus L. Macdonald For For Management 1 f Elect Director Michael T. Smith For For Management 1 g Elect Director Cathy A. Stauffer For For Management 1 h Elect Director Andrew C. Teich For For Management 1 i Elect Director John W. Wood, Jr. For For Management 1 j Elect Director Steven E. Wynne For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FMC TECHNOLOGIES, INC. Ticker: FTI Security ID: 30249U101 Meeting Date: DEC 05, 2016 Meeting Type: Special Record Date: OCT 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management GRACO INC. Ticker: GGG Security ID: 384109104 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Patrick J. McHale For For Management 1 b Elect Director Lee R. Mitau For For Management 1 c Elect Director Martha A. Morfitt For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management HUBSPOT, INC. Ticker: HUBS Security ID: 443573100 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie Herendeen For Withhold Management 1.2 Elect Director Michael Simon For Withhold Management 1.3 Elect Director Jay Simons For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ann C. Berzin For For Management 1 b Elect Director John Bruton For For Management 1 c Elect Director Jared L. Cohon For For Management 1 d Elect Director Gary D. Forsee For For Management 1 e Elect Director Linda P. Hudson For For Management 1 f Elect Director Michael W. Lamach For For Management 1 g Elect Director Myles P. Lee For For Management 1 h Elect Director John P. Surma For For Management 1 i Elect Director Richard J. Swift For For Management 1 j Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Renew Directors' Authority to Issue For For Management Shares 6 Renew Directors' Authority to Issue For For Management Shares for Cash 7 Authorize Reissuance of Repurchased For For Management Shares INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 19, 2017 Meeting Type: Annual Record Date: NOV 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Eve Burton For For Management 1 b Elect Director Scott D. Cook For For Management 1 c Elect Director Richard L. Dalzell For For Management 1 d Elect Director Diane B. Greene For For Management 1 e Elect Director Suzanne Nora Johnson For For Management 1 f Elect Director Dennis D. Powell For For Management 1 g Elect Director Brad D. Smith For For Management 1 h Elect Director Raul Vazquez For For Management 1 i Elect Director Jeff Weiner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah E. Beshar For For Management 1.2 Elect Director Joseph R. Canion For For Management 1.3 Elect Director Martin L. Flanagan For For Management 1.4 Elect Director C. Robert Henrikson For For Management 1.5 Elect Director Ben F. Johnson, III For For Management 1.6 Elect Director Denis Kessler For For Management 1.7 Elect Director Nigel Sheinwald For For Management 1.8 Elect Director G. Richard Wagoner, Jr. For For Management 1.9 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Proxy Access Right For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors J. B. HUNT TRANSPORT SERVICES, INC. Ticker: JBHT Security ID: 445658107 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas G. Duncan For For Management 1.2 Elect Director Francesca M. Edwardson For For Management 1.3 Elect Director Wayne Garrison For For Management 1.4 Elect Director Sharilyn S. Gasaway For For Management 1.5 Elect Director Gary C. George For For Management 1.6 Elect Director J. Bryan Hunt, Jr. For For Management 1.7 Elect Director Coleman H. Peterson For For Management 1.8 Elect Director John N. Roberts, III For For Management 1.9 Elect Director James L. Robo For For Management 1.10 Elect Director Kirk Thompson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Report on Political Contributions Against Against Shareholder JAZZ PHARMACEUTICALS PLC Ticker: JAZZ Security ID: G50871105 Meeting Date: AUG 04, 2016 Meeting Type: Annual Record Date: JUN 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Paul L. Berns For For Management 1 b Elect Director Patrick G. Enright For For Management 1 c Elect Director Seamus Mulligan For For Management 1 d Elect Director Norbert G. Riedel For For Management 2 Approve KPMG, Dublin as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 A Amend Memorandum of Association For For Management 4 B Amend Articles of Association For For Management 5 Authorize Share Repurchase Program For For Management 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Adjourn Meeting For For Management 9 Amend Omnibus Stock Plan For For Management 10 Amend Non-Employee Director Omnibus For For Management Stock Plan LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540 R409 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Kerrii B. Anderson For For Management 1 b Elect Director Jean-Luc Belingard For For Management 1 c Elect Director D. Gary Gilliland For For Management 1 d Elect Director David P. King For For Management 1 e Elect Director Garheng Kong For For Management 1 f Elect Director Robert E. Mittelstaedt, For For Management Jr. 1 g Elect Director Peter M. Neupert For For Management 1 h Elect Director Richelle P. Parham For For Management 1 i Elect Director Adam H. Schechter For For Management 1 j Elect Director R. Sanders Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Zika Virus Controls for Against Against Shareholder Primates and Employees LIBERTY INTERACTIVE CORPORATION Ticker: QVCA Security ID: 53071 M104 Meeting Date: AUG 23, 2016 Meeting Type: Annual Record Date: JUL 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Malone For Withhold Management 1.2 Elect Director M. Ian G. Gilchrist For Withhold Management 1.3 Elect Director Mark C. Vadon For Withhold Management 1.4 Elect Director Andrea L. Wong For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Sukhpal Singh Ahluwalia For Against Management 1 b Elect Director A. Clinton Allen For For Management 1 c Elect Director Robert M. Hanser For For Management 1 d Elect Director Joseph M. Holsten For For Management 1 e Elect Director Blythe J. McGarvie For For Management 1 f Elect Director Paul M. Meister For For Management 1 g Elect Director John F. O Brien For For Management 1 h Elect Director Guhan Subramanian For For Management 1 i Elect Director William M. Webster, IV For For Management 1 j Elect Director Dominick Zarcone For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MELLANOX TECHNOLOGIES, LTD. Ticker: MLNX Security ID: M51363113 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin Federman For For Management 1.2 Elect Director Eyal Waldman For For Management 1.3 Elect Director Dov Baharav For For Management 1.4 Elect Director Shai Cohen For For Management 1.5 Elect Director Glenda Dorchak For For Management 1.6 Elect Director David Perlmutter For For Management 1.7 Elect Director Thomas Weatherford For For Management 2 A Approve Salary Increase, Contributions For For Management to Severance, Pensions and Education Funds, and Cash Bonus to Eyal Waldman 2 B If you do have a Personal Interest in None Against Management 2A Please Select "FOR". If you do not have a Personal Interest in 2A Please Select "AGAINST". 3 A Approve the Grant of Restricted Shares For For Management to Eyal Waldman 3 B If you do have a Personal Interest in None Against Management 3A Please Select "FOR". If you do not have a Personal Interest in 3A Please Select "AGAINST". 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Approve Certain Changes to the Annual For For Management Retainer Fees and Equity Awards to Non-Employee Directors 7 Amend Omnibus Stock Plan For For Management 8 Approve Kost Forer Gabbay & Kasierer For For Management as Auditors and Authorize Board to Fix Their Remuneration MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871 R209 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEUROCRINE BIOSCIENCES, INC. Ticker: NBIX Security ID: 64125C109 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin C. Gorman For For Management 1.2 Elect Director Gary A. Lyons For Withhold Management 1.3 Elect Director Alfred W. Sandrock, Jr. For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Ernst & Young LLP as Auditors For For Management NEWELL BRANDS INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ian G.H. Ashken For For Management 1 b Elect Director Thomas E. Clarke For For Management 1 c Elect Director Kevin C. Conroy For For Management 1 d Elect Director Scott S. Cowen For For Management 1 e Elect Director Michael T. Cowhig For For Management 1 f Elect Director Domenico De Sole For For Management 1 g Elect Director Martin E. Franklin For For Management 1 h Elect Director Ros L'Esperance For For Management 1 i Elect Director Michael B. Polk For For Management 1 j Elect Director Steven J. Strobel For For Management 1 k Elect Director Michael A. Todman For For Management 1 l Elect Director Raymond G. Viault For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NORDSON CORPORATION Ticker: NDSN Security ID: 655663102 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Keithley For For Management 1.2 Elect Director Michael J. Merriman, Jr. For For Management 1.3 Elect Director Mary G. Puma For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 12, 2016 Meeting Type: Annual Record Date: AUG 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director B. Thomas Golisano For For Management 1 b Elect Director Joseph G. Doody For For Management 1 c Elect Director David J.S. Flaschen For For Management 1 d Elect Director Phillip Horsley For For Management 1 e Elect Director Grant M. Inman For For Management 1 f Elect Director Pamela A. Joseph For For Management 1 g Elect Director Martin Mucci For For Management 1 h Elect Director Joseph M. Tucci For For Management 1 i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PDC ENERGY, INC. Ticker: PDCE Security ID: 69327R101 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Parke For For Management 1.2 Elect Director Jeffrey C. Swoveland For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PROOFPOINT, INC. Ticker: PFPT Security ID: 743424103 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan Feiber For For Management 1.2 Elect Director Eric Hahn For For Management 1.3 Elect Director Kevin Harvey For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Mary Baglivo For For Management 1 b Elect Director Brent Callinicos For For Management 1 c Elect Director Emanuel Chirico For For Management 1 d Elect Director Juan R. Figuereo For For Management 1 e Elect Director Joseph B. Fuller For For Management 1 f Elect Director V. James Marino For For Management 1 g Elect Director G. Penny McIntyre For For Management 1 h Elect Director Amy McPherson For For Management 1 i Elect Director Henry Nasella For For Management 1 j Elect Director Edward R. Rosenfeld For For Management 1 k Elect Director Craig Rydin For For Management 1 l Elect Director Amanda Sourry For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management - QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl C. (Duke) Austin, For For Management Jr. 1.2 Elect Director Doyle N. Beneby For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Vincent D. Foster For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director David M. McClanahan For For Management 1.8 Elect Director Margaret B. Shannon For For Management 1.9 Elect Director Pat Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael Balmuth For For Management 1 b Elect Director K. Gunnar Bjorklund For For Management 1 c Elect Director Michael J. Bush For For Management 1 d Elect Director Norman A. Ferber For Against Management 1 e Elect Director Sharon D. Garrett For For Management 1 f Elect Director Stephen D. Milligan For For Management 1 g Elect Director George P. Orban For For Management 1 h Elect Director Michael O'Sullivan For Against Management 1 i Elect Director Lawrence S. Peiros For For Management 1 j Elect Director Gregory L. Quesnel For For Management 1 k Elect Director Barbara Rentler For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546 E104 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: DEC 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine Button Bell For For Management 1.2 Elect Director Christian A. Brickman For For Management 1.3 Elect Director Erin Nealy Cox For For Management 1.4 Elect Director Marshall E. Eisenberg For For Management 1.5 Elect Director David W. Gibbs For For Management 1.6 Elect Director Robert R. McMaster For For Management 1.7 Elect Director John A. Miller For For Management 1.8 Elect Director Susan R. Mulder For For Management 1.9 Elect Director Edward W. Rabin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Ticker: SAIC Security ID: 808625107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Robert A. Bedingfield For For Management 1 b Elect Director Deborah B. Dunie For For Management 1 c Elect Director John J. Hamre For For Management 1 d Elect Director Timothy J. Mayopoulos For For Management 1 e Elect Director Anthony J. Moraco For For Management 1 f Elect Director Donna S. Morea For For Management 1 g Elect Director Edward J. Sanderson, Jr. For For Management 1 h Elect Director Steven R. Shane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SERVICENOW, INC. Ticker: NOW Security ID: 81762 P102 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John J. Donahoe For For Management 1 b Elect Director Charles H. Giancarlo For For Management 1 c Elect Director Anita M. Sands For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SHOPIFY INC. Ticker: SHOP Security ID: 82509L107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tobias Lutke For For Management 1.2 Elect Director Robert Ashe For For Management 1.3 Elect Director Steven Collins For For Management 1.4 Elect Director Gail Goodman For For Management 1.5 Elect Director Jeremy Levine For For Management 1.6 Elect Director John Phillips For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Aldrich For For Management 1.2 Elect Director Kevin L. Beebe For For Management 1.3 Elect Director Timothy R. Furey For For Management 1.4 Elect Director Liam K. Griffin For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Christine King For For Management 1.7 Elect Director David P. McGlade For For Management 1.8 Elect Director David J. McLachlan For For Management 1.9 Elect Director Robert A. Schriesheim For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Adams For For Management 1.2 Elect Director Karen L. Daniel For For Management 1.3 Elect Director Ruth Ann M. Gillis For For Management 1.4 Elect Director James P. Holden For For Management 1.5 Elect Director Nathan J. Jones For For Management 1.6 Elect Director Henry W. Knueppel For For Management 1.7 Elect Director W. Dudley Lehman For For Management 1.8 Elect Director Nicholas T. Pinchuk For For Management 1.9 Elect Director Gregg M. Sherrill For For Management 1.10 Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John Connors For For Management 1 b Elect Director Patricia Morrison For For Management 1 c Elect Director Stephen Newberry For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SQUARE, INC. Ticker: SQ Security ID: 852234103 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roelof Botha For For Management 1.2 Elect Director Jim McKelvey For For Management 1.3 Elect Director Ruth Simmons For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SS&C TECHNOLOGIES HOLDINGS, INC. Ticker: SSNC Security ID: 78467J100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Normand A. Boulanger For Withhold Management 1.2 Elect Director David A. Varsano For For Management 1.3 Elect Director Michael J. Zamkow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director David D. Dunlap For For Management 1.3 Elect Director James M. Funk For For Management 1.4 Elect Director Terence E. Hall For For Management 1.5 Elect Director Peter D. Kinnear For For Management 1.6 Elect Director Janiece M. Longoria For For Management 1.7 Elect Director Michael M. McShane For For Management 1.8 Elect Director W. Matt Ralls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director Lata Krishnan For For Management 1.7 Elect Director Jeffrey N. Maggioncalda For For Management 1.8 Elect Director Mary J. Miller For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE SCOTTS MIRACLE-GRO COMPANY Ticker: SMG Security ID: 810186106 Meeting Date: JAN 27, 2017 Meeting Type: Annual Record Date: DEC 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Hagedorn For For Management 1.2 Elect Director Brian D. Finn For For Management 1.3 Elect Director James F. McCann For For Management 1.4 Elect Director Nancy G. Mistretta For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors THE WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244105 Meeting Date: OCT 04, 2016 Meeting Type: Special Record Date: AUG 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis F. O'Brien For For Management 1.2 Elect Director Sam K. Reed For For Management 1.3 Elect Director Ann M. Sardini For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management TRIMBLE INC. Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director Merit E. Janow For For Management 1.3 Elect Director Ulf J. Johansson For For Management 1.4 Elect Director Meaghan Lloyd For For Management 1.5 Elect Director Ronald S. Nersesian For For Management 1.6 Elect Director Mark S. Peek For For Management 1.7 Elect Director Nickolas W. Vande Steeg For For Management 1.8 Elect Director Kaigham (Ken) Gabriel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan TWILIO INC. Ticker: TWLO Security ID: 90138 F102 Meeting Date: JUN 12, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard Dalzell For For Management 1.2 Elect Director Erika Rottenberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Dennis K. Eck For For Management 1.3 Elect Director Charles J. Philippin For For Management 1.4 Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VCA INC. Ticker: WOOF Security ID: 918194101 Meeting Date: MAR 28, 2017 Meeting Type: Special Record Date: FEB 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management WASTE CONNECTIONS, INC. Ticker: WCN Security ID: 94106B101 Meeting Date: MAY 23, 2017 Meeting Type: Annual/Special Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald J. Mittelstaedt For For Management 1.2 Elect Director Robert H. Davis For For Management 1.3 Elect Director Edward E. "Ned" Guillet For For Management 1.4 Elect Director Michael W. Harlan For For Management 1.5 Elect Director Larry S. Hughes For For Management 1.6 Elect Director Susan "Sue" Lee For For Management 1.7 Elect Director William J. Razzouk For For Management 2 Approve Grant Thornton LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration Auditors 3 Approve Stock Split For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
